    Case 1:17-cv-01803-PGG-KNF Document 133-1 Filed 01/27/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

BYTEMARK, INC.,                                  §
                                                 §
           Plaintiff,                            §
                                                 §
   vs.                                           §     Civil Action No. 1:17-cv-01803
                                                 §
XEROX CORP., ACS TRANSPORT                       §
SOLUTIONS, INC., XEROX                           §
TRANSPORT SOLUTIONS, INC.,                       §
CONDUENT INC., and                               §
NEW JERSEY TRANSIT CORP.,                        §
                                                 §
           Defendants.                           §

                           DECLARATION OF DARIUSH KEYHANI

         I, Dariush Keyhani, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that

the following is true and correct:

         1.      I am over twenty-one years of age and have personal knowledge of the following

facts or access to information and/or records allowing me to confirm these facts.

         2.      I am a member of the law firm of Keyhani LLC and represent Plaintiff Bytemark,

Inc. (“Bytemark” or “Plaintiff”).

         3.      I submit this declaration in support of Plaintiff Bytemark, Inc.’s Objections to the

January 13, 2021 Order (Dkt. #129) of the United States Magistrate Judge.

         4.      Bytemark has spent significant resources litigating this dispute over the course of

almost one year. Bytemark spent considerable time and resources drafting both sets of its requests

for production; meeting and conferring/communicating with Defendants Xerox Corp., ACS

Transport Solutions, Inc., Xerox Transport Solutions, Inc., Conduent Inc., and New Jersey Transit

Corp. (collectively, “Defendants”) regarding these requests; drafting the parties’ joint letter;




                                                  1
     Case 1:17-cv-01803-PGG-KNF Document 133-1 Filed 01/27/21 Page 2 of 6




briefing its Motion to Compel Document Production; and responding to Defendants’ motion to

compel/motion for a protective order.

         5.    On December 28, 2020, the deadline set by the Court in its December 14, 2020

Order, Bytemark served its Motion to Compel Document Production (“Motion to Compel,” Dkt.

#119)—which included the notice of motion, memorandum of law, supporting exhibits,

authenticating declaration, and certificate of service—on Defendants via email. The same day,

Defendants served on Bytemark via email their Memorandum of Law in Support of its Motion to

Compel and Motion for Protective Order and Exhibits A-F. Attached hereto as Exhibit A are true

and correct copies of (1) the December 28, 2020 email sent by Bytemark serving its Motion to

Compel and supporting documents on Defendants; and (2) the December 28, 2020 email sent by

Defendants serving their motion and supporting documents on Bytemark.

         6.    Bytemark’s determination that it should follow the Court’s “bundling rule” in filing

its Motion to Compel was based on a careful review and reasonable interpretation of (1) the Court’s

December 14 Order, (2) the Individual Rules of Practice of Judge Kevin Nathaniel Fox, (3) the

Court’s Local Rules, and (4) the Individual Rules of Practice of Judge Paul G. Gardephe. Because

Bytemark’s Motion to Compel is one dispute in a larger case that was assigned to Judge Gardephe,

and because the Magistrate Judge’s Individual Rules and the Court’s December 14, 2020 Order

were silent as to the procedure for filing (and did not otherwise contradict Judge Gardephe’s Rule

IV.C), Bytemark followed the “bundling rule” for serving and filing its motion. Any errors in

filing were unintentional and based on a reasonable, good-faith interpretation of the applicable

rules.

         7.    Bytemark had no intent to violate the Court’s December 14, 2020 Order or any of

the Court’s rules. Counsel for Bytemark independently studied the Court’s orders and rules and




                                                2
     Case 1:17-cv-01803-PGG-KNF Document 133-1 Filed 01/27/21 Page 3 of 6




acted in good faith to comply with them. Bytemark never conspired with Defendants to violate or

circumvent any of the Court’s orders or rules.

        8.      Bytemark filed a certificate of service with the Court on December 28, 2020

indicating it had served its Motion to Compel on Defendants via email, even though it was aware

that it was not required to do so. Bytemark did so to provide notice to the Court, its constituents,

and the public that it had served its motion on Defendants. Bytemark believed there would be no

harm in filing this certificate of service.

        9.      On January 6, 2021, Bytemark filed its motion and reply papers on ECF—after the

entire motion had been briefed—in accordance with the Court’s bundling rule (Judge Gardephe’s

Rule IV.C).

        10.     Bytemark’s January 14, 2021 letter to the Court was not intended to be a formal

motion for reconsideration. Rather, the purpose of the letter was to apologize to the Court and to

provide an explanation as to why Bytemark had not filed its Motion to Compel via ECF on

December 28, 2020. Bytemark communicated to the Court through the letter in an effort not to

be litigious and to conserve the parties’ and the Court’s time, and because it was not clear from

the Court’s January 13, 2021 Order that the Magistrate Judge was aware that the parties had

followed the bundling rule.

Executed on: January 27, 2021                        /s/ Dariush Keyhani




                                                 3
Case 1:17-cv-01803-PGG-KNF Document 133-1 Filed 01/27/21 Page 4 of 6




              EXHIBIT A
1/21/2021         Case 1:17-cv-01803-PGG-KNF
                                   Bytemark, Inc. v. XeroxDocument           133-1
                                                           Corp. et al: Plaintiff's MotionFiled  01/27/21
                                                                                          to Compel              Page 5 of 6
                                                                                                    Document Production

  Bytemark, Inc. v. Xerox Corp. et al: Plaintiff's Motion to Compel Document
  Production
  From: aengel@keyhanillc.com <aengel@keyhanillc.com>
  Sent: Mon, Dec 28, 2020 at 7:41 pm
  To:   dcawley@mckoolsmith.com, ddehoney@mckoolsmith.com, amoore@mckoolsmith.com,
        jpowers@mckoolsmith.com, mrabinowitz@mckoolsmith.com, dsochia@mckoolsmith.com
  Cc:   Darius Keyhani, Frances Stephenson

     Plaintiff's Notice of Motion 12-28-20.pdf (184.6 KB)    Plaintiff's Memorandum of Law 12-28-20 .pdf (223 KB)
     Exhibits.zip (8.2 MB)     Declaration of Anya Engel 12-28-20.pdf (93.8 KB)
     Certificate of Service 12-28-20.pdf (87.1 KB) – Download all


  Dear Counsel:

  Attached for service please find Bytemark's Notice of Motion to Compel Document
  Production, Memorandum of Law in Support of Motion to Compel Document Production,
  Exhibits A-G, and Declaration of Anya Engel.

  Best regards,

  Anya Engel
  Keyhani LLC




https://apps.rackspace.com/versions/webmail/18.1.13-RC/popup.php?wsid=9709c03781e4499f884b9d472edfd421-efda28ed5c664c50bf0b883afbe9502a#161125936…   1/1
1/25/2021         Case Bytemark
                       1:17-cv-01803-PGG-KNF                      Document
                                v Xerox Corp., et al.: Defs' Memo of Law in Support 133-1
                                                                                    of itsMotionFiled  01/27/21
                                                                                                to Compel and Motion forPage    6 of 6 Exs A-F
                                                                                                                        PO, and supporting

  Bytemark v Xerox Corp., et al.: Defs' Memo of Law in Support of itsMotion to
  Compel and Motion for PO, and supporting Exs A-F
  From: Jodie L. Mow <jmow@McKoolSmith.com>
  Sent: Mon, Dec 28, 2020 at 7:13 pm
  To:   Darius Keyhani (dkeyhani@keyhanillc.com), aengel@keyhanillc.com,
        Frances Stephenson(fstephenson@keyhanillc.com)
  Cc:   Xerox_Bytemark

     2020 12 28 Defs' MOL ISO Mtn to Compel and Mtn for PO.pdf (297.5 KB)          Exs A-F.zip (1.3 MB)
     2020 12 28 COS re Defs' MOL in Supp of Mtn to Compel and Mtn for PO_Exs A-F.pdf (128.2 KB) – Download all


  Dear Counsel,

           Pursuant to the Court’s order (Dkt. No. 110) and the Local Rules of this Court, please ﬁnd
  attached Defendants’ Memorandum of Law in Support of its Motion to Compel and Motion for
  Protective Order and Exhibits A-F.

             Regards,

             Jodie Mow
  Jodie L. Mow | Senior Paralegal | McKool Smith, P.C.
  300 Crescent Court, Suite 1500, Dallas, Texas 75201
  telephone: 214.978.6351 | facsimile: 214.978.4044
  jmow@mckoolsmith.com | www.mckoolsmith.com
  NOTICE OF CONFIDENTIALITY:
  The information contained in and transmitted with this e-mail is SUBJECT TO THE ATTORNEY-CLIENT and
  ATTORNEY WORK PRODUCT PRIVILEGE and is CONFIDENTIAL. It is intended only for the individual or
  entity designated above. You are hereby notified that any dissemination, distribution, copying, use or
  reliance upon the information contained in and transmitted with this e-mail by or to anyone other than the
  addressee designated above by the sender is unauthorized and strictly prohibited. If you have received this
  e-mail in error, please notify the sender by reply immediately. Any e-mail erroneously transmitted to you
  should be immediately destroyed.




https://apps.rackspace.com/versions/webmail/18.1.13-RC/popup.php?wsid=9709c03781e4499f884b9d472edfd421-b312092e24fe4585b3094e11e2931e78#16116148…   1/1
